Per Curiam.
No copy of the insurance policy was attached to the complaint, and there is no allegation tending to show the relationship of the plaintiffs to the cause of action or that they are the real parties in interest. The plaintiff, Henry Simons, sues as administrator of Bettie A. Simons. It does not appear that he was ever qualified as administrator or what connection Bettie A. Simons had with the case. Moreover, causes of action to reform an insurance contract and recover thereon is joined with allegations of slander and careless business methods.
An inspection of the complaint warrants the judgment sustaining the demurrer.
Affirmed.